Title: John Melish to Thomas Jefferson, 30 January 1820
From: Melish, John
To: Jefferson, Thomas


					
						Dear Sir
						
							Harrisburg
							30 Janry 1820
						
					
					I beg leave to send you a Copy of my letter to the President on the subject of promoting National Industry, and respectfully reccommend the views it contains to your notice.—
					After a great deal of labour I have succeeded in getting the State of Pennsylvania to adopt My  favourite plan of bringing the Geography of the United States to maturity, which you will see developed in the foregoing prospectus, which I also reccommend to your notice.—
					The Legislature here are generally in favour of Domestic Industry.—
					
						With best wishes I remain your Sincere friend
						
							John Melish
						
					
				